                                   Case 1:08-cv-02216   Document
                                                    CIVIL        2 Filed 04/17/2008
                                                          COVER SHEET                                                                                Page 1 of 1
The civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form isrequired for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
INSTRUCTIONS ON THE REVERSE OF THE FORM.)
     (a) PLAINTIFFS                                                                                               DEFENDANTS
             Lemont Mables, Larissa Henderson-Mables and Earlene Calvin.                                          Indymac Bank, F.S.B.



     (b)    County of Residence of First Listed Plaintiff Cook, IL                                                County of Residence of First Listed Defendant
                             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                      NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                             LAND INVOLVED.

     (c)    Attorney¶s (Firm Name, Address, and Telephone Number)
                                                                                                                          FILED: APRIL 17 ,2008
                                                                                                                  Attorneys (If Known)
            Law Offices of Al Hofeld, Jr., LLC                                                                              08CV 2216                    NF
            208 S. LaSalle Street, #1650                                                                                    JUDGE LINDBERG
            Chicago, IL 60604
II. BASIS OF JURISDICTION                               (Place an ³X´ in One Box Only)         III.
                                                                                                                            MAGISTRATE JUDGE COX
                                                                                                       CITIZENSHIP OF PRINCIPAL PARTIES(Place an ³X´ in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                        and One Box for Defendant)
                                                                                                                                 PTF         DEF                                       PTF         DEF
     1 U.S. Government                  ■ 3 Federal Question                                          Citizen of This State            1        1     Incorporated or Principal Place         4         4
         Plaintiff                                    (U.S. Government Not a Party)                                                                     of Business In This State

     2 U.S. Government                         4 Diversity                                            Citizen of Another State         2        2     Incorporated and Principal Place        5         5
         Defendant                                  (Indicate Citizenship of Parties                                                                    of Business In Another State
                                                    in Item III)
                                                                                                      Citizen or Subject of a          3        3     Foreign Nation                           6        6
                                                                                                        Foreign Country
IV. NATURE OF SUIT                             (Place an ³X´ in One Box Only)
           CONTRACT                                                 TORTS                             FORFEITURE/PENALTY                      BANKRUPTCY                     OTHER STATUTES
     110 Insurance                          PERSONAL INJURY                PERSONAL INJURY                610 Agriculture                   422 Appeal 28 USC 158           400 State Reapportionment
     120 Marine                              310 Airplane                  362 Personal Injury²           620 Other Food & Drug                                             410 Antitrust
     130 Miller Act                          315 Airplane Product              Med. Malpractice           625 Drug Related Seizure          423 Withdrawal                  430 Banks and Banking
     140 Negotiable Instrument                   Liability                 365 Personal Injury ²              of Property 21 USC 881           28 USC 157                   450 Commerce/ICC Rates/etc.
     150 Recovery of Overpayment             320 Assault, Libel &              Product Liability          630 Liquor Laws                                                   460 Deportation
       & Enforcement of Judgment                 Slander                   368 Asbestos Personal          640 R.R. & Truck                 PROPERTY RIGHTS                  470 Racketeer Influenced and
     151 Medicare Act                        330 Federal Employers¶            Injury Product             650 Airline Regs.                                                     Corrupt Organizations
                                                                                                                                            820 Copyrights
     152 Recovery of Defaulted                   Liability                     Liability                  660 Occupational                                                  480 Consumer Credit
                                                                                                                                            830 Patent
         Student Loans (excl. vet.)          340 Marine                  PERSONAL PROPERTY                     Safety/Health                                                490 Cable/Satellite TV
                                                                                                                                            840 Trademark
     153 Recovery of Overpayment             345 Marine Product            370 Other Fraud                690 Other                                                         810 Selective Service
         of Veteran¶s Benefits                   Liability                 371 Truth in Lending                                                                             850 Security/Commodity/Exch.
     160 Stockholders¶ Suits                 350 Motor Vehicle             380 Other Personal                   LABOR                      SOCIAL SECURITY                  875 Customer Challenge
     190 Other Contract                      355 Motor Vehicle                 Property Damage                                                                                  12 USC 3410
                                                                                                          710 Fair Labor Standards          861 HIA (1395ff)
     195 Contract Product Liability              Product Liability         385 Property Damage                                                                              891 Agricultural Acts
                                                                                                              Act                           862 Black Lung (923)
     196 Franchise                           360 Other Personal Inj.           Product Liability                                                                            892 Economic Stabilization Act
                                                                                                          720 Labor/Mgmt. Relations         863 DIWC/DIWW (405(g))
                                                                                                                                                                            893 Environmental Matters
         REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS                                                  864 SSID Title XVI
                                                                                                                                                                            894 Energy Allocation Act
                                                                                                          730 Labor/Mgmt.Reporting          865 RSI (405(g))
                                                                                                                                                                            895 Freedom of Information Act
     210 Land Condemnation                   441 Voting                     510 Motions to Vacate             & Disclosure Act
                                                                                                                                           FEDERAL TAX SUITS                900 Appeal of Fee
     220 Foreclosure                         442 Employment                     Sentence                  740 Railway Labor Act
                                                                                                                                                                                Determination Under
     230 Rent Lease & Ejectment         ■    443 Housing/                   Habeas Corpus:
                                                                                                                                           870 Taxes (U.S. Plaintiff            Equal Access to Justice
     240 Torts to Land                           Accommodations             530 General                   790 Other Labor Litigation
                                                                                                                                               or Defendant)                950 Constitutionality of
     245 Tort Product Liability              444 Welfare                    535 Death Penalty
                                                                                                                                                                                 State Statutes
     290 All Other Real Property             445 ADA²-Employment            540 Mandamus & Other          791 Empl. Ret. Inc.
                                                                                                                                           871 IRS²Third Party              890 Other Statutory Actions
                                             446 ADA ² Other                550 Civil Rights                  Security Act                     26 USC 7609
                                             440 Other Civil Rights         555 Prison Condition

                           (PLACE AN ³X´ IN ONE BOX ONLY)                                                                                                                            Appeal to District
V. ORIGIN                                                                                                                    Transferred from                                        Judge from
 ■   1     Original          2     Removed from                 3      Remanded from                4 Reinstated or        5 another district             6 Multidistrict          7 Magistrate
           Proceeding              State Court                         Appellate Court                Reopened               (specify)                      Litigation               Judgment
VI. CAUSE OF ACTION                            (Enter U.S. Civil Statute under which you are filing and write         VII. PREVIOUS BANKRUPTCY MATTERS (For nature of
                                               a brief statement of cause.)                                           suit 422 and 423, enter the case number and judge for any associated
                                                                                                                      bankruptcy matter perviously adjudicated by a judge of this Court. Use a
Plaintiffs bring claims for racial discrimination in mortgage                                                         separate attachment if necessary)
lending under 42 U.S.C. Sect. 3601 and 15 U.S.C. Sect. 1691.
VIII. REQUESTED IN                               ■   CHECK IF THIS IS A CLASS ACTION                    DEMAND $                                    CHECK YES only if demanded in complaint:
                                                     UNDER F.R.C.P. 23                                                                                                     ■ Yes       No
    COMPLAINT:                                                                                                                                      JURY DEMAND:

                                   ■   is not a refiling of a previously dismissed action.
IX. This case
                                       is a refiling of case number                                       , previously dismissed by Judge
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
           April 17, 2008
                                                                            s/Al Hofeld, Jr.
